214 F.3d 175 (D.C. Cir. 2000)
United States of America, Appellantv.Dennis Hall, Appellee
No. 99-3141
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 10, 2000Decided June 2, 2000As Amended Aug. 7, 2000

Appeal from the United States District Court for the District of Columbia(No. 98cr00435-01)
Thomas J. Tourish, Jr., Assistant U.S. Attorney, argued  the cause for appellant.  With him on the briefs were Wilma  A. Lewis, U.S. Attorney, and John R. Fisher and Anne  Pings, Assistant U.S. Attorneys.
Sara E. Kopecki argued the cause and filed the brief for  appellee.
Before:  Edwards, Chief Judge, Henderson and Rogers,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
Appellant, the United States, raises  only one question on this appeal:  Did the District Court have  jurisdiction to grant a motion for a new trial nunc pro tunc  (which literally means "now for then") in order to circumvent  the time limitations of Federal Rule of Criminal Procedure 33?  Rule 33 provides that a motion for a new trial must be  filed "within 7 days after the verdict or finding of guilty or  within such further time as the court may fix during the 7day period" (emphasis added).  There is no dispute that the  District Court did not actually grant Mr. Dennis Hall's motion for an extension of time within 7 days after a jury found  appellee Hall guilty of possessing a firearm and ammunition  after a felony conviction in violation of 18 U.S.C.  922(g)  (1994) and of possessing marijuana in violation of 21 U.S.C.   844(a) (1994) on May 5, 1999.  Mr. Hall filed his motion for  an extension of time on May 14, 1999, within 7 days after the  verdict;  but the trial court did not respond to that motion  until after the 7 days had passed.  Mr. Hall subsequently  filed a motion for a new trial on June 10, 1999;  this filing was  within the time limit set by the District Court when it  eventually granted Mr. Hall's motion for an extension of time. The sole controversy in this case is whether the District  Court had the authority to avoid Rule 33's time limit--that is,  whether the court was authorized to wait until June 3, 1999,  almost one month after the jury verdict, before granting Mr.  Hall's motion for an extension and then back-date its decision  nunc pro tunc to May 14, 1999 to satisfy Rule 33's time  requirements.


2
We agree with the Government that the District Court  erred.  The District Court's nunc pro tunc order was a  nullity.  We also reject any suggestion that Mr. Hall was at  the mercy of the District Court, for there was no reason that  Mr. Hall could not have filed a motion for a new trial within  Rule 33's 7-day time period.  Counsel could not provide such  a reason at oral argument, and we can discern none.  Finally, we reject as specious Mr. Hall's claim that the District  Court's pre-verdict ruling, deferring consideration of the defendant's objection to the prosecutor's closing argument, necessarily transformed the defendant's pre-verdict motion to  one for a new trial or mistrial.  We therefore reverse the  District Court's judgment.

I. FACTS

3
Mr. Hall's jury trial commenced on May 3, 1999.  On May  5, 1999, the jury found Mr. Hall guilty on one count of  possession of a firearm and ammunition by a convicted felon  and one count of possession of marijuana.  Seven business days  after the jury's verdict, on May 14, 1999, Mr. Hall filed a  timely motion for an extension of time alleging that the  prosecution had continually and impermissibly emphasized  Mr. Hall's status as a convicted felon during its rebuttal  argument.


4
Despite Rule 33's clear prescription that a court may only  grant an extension "within such further time as the court may  fix during the 7-day period" after the verdict or finding of  guilty, the District Court chose to hold Mr. Hall's motion in  abeyance to allow the Government to respond.  On June 3,  1999, after it became clear that the Government did not  intend to respond, the District Court granted Mr. Hall's  motion nunc pro tunc to May 14, 1999 and authorized Mr.  Hall to file a motion for a new trial on or before June 10,  1999.  Mr. Hall met the new deadline.


5
On July 9, 1999, the Government filed an opposition, arguing that the District Court lacked jurisdiction under Rule 33  to consider the motion for a new trial.  In particular, the  Government challenged the District Court's attempt to circumvent Rule 33's time requirement by resorting to nunc pro  tunc relief.  On October 1, 1999, the District Court granted  Mr. Hall's motion for a new trial, finding that "[t]o penalize  the defendant for the Court's delay in granting the motion,  which delay resulted from an effort of the Court, sua sponte,to protect the government's right to respond, would be manifestly unjust, if not an unconstitutional violation of the due process clause."  United States v. Hall, No. 98-435-LFO,  Mem. Op. at 4 (D.D.C. Nov. 4, 1999) ("Mem. Op.").  This  appeal followed.

II. ANALYSIS
A. Standard of Review

6
Motions for new trials that implicate jurisdictional issues  are reviewed de novo.  See United States v. Torres, 115 F.3d 1033, 1035 (D.C. Cir. 1997) ("Although we typically review  denials of new trial motions for abuse of discretion, because  the district court dismissed Torres's motion on jurisdictional  grounds, our review is de novo." (internal citations omitted)).

B. Jurisdiction

7
The District Court's actions are clearly proscribed by the  Supreme Court's decision in Carlisle v. United States, 517 U.S. 416 (1996), a case that the District Court's opinion fails  to mention.  In Carlisle, the Court considered whether a  district court had authority to grant a post-verdict motion for  judgment of acquittal filed just one day outside of the time  limit prescribed by Federal Rule of Criminal Procedure 29(c).Rule 29(c) provides, in relevant part, that "[i]f the jury  returns a verdict of guilty ..., a motion for judgment of  acquittal may be made or renewed within 7 days after the  jury is discharged or within such further time as the court  may fix during the 7-day period."  Fed. R. Crim. P. 29(c).  It  is true that the petitioner in Carlisle, unlike Mr. Hall, filed an  untimely motion.  This factual distinction is not cause for  much concern, however, because like Mr. Hall, the petitioner  in Carlisle argued that district courts should have the discretion to step outside of the Rules' strict time limits, and it is  this latter assertion upon which the Carlisle Court ultimately  focused.  In particular, the Court read Rule 29(c) in conjunction with Rule 45(b), which provides that, "the court may not extend the time for  taking any action under Rules 29, 33, 34 and 35, except to the  extent and under the conditions stated in them."  Fed. R.  Crim. P. 45(b).  This language convinced the Court that, because "[t]hese rules are plain and unambiguous ...  [, t]here is simply no room in the text of Rules 29 and 45(b)  for the granting of an untimely post verdict motion of acquittal...." Carlisle, 517 U.S. at 421.  The Court therefore  concluded that the text of the relevant Rules did not authorize district courts to circumvent Rule 29's time limits.


8
The Court also considered and rejected petitioner's argument that, in the absence of textual support from the Rules  themselves, courts retain limited "inherent supervisory authority" to depart from the Rules' strict time limits.  In  advancing this argument, the petitioner in Carlisle relied on  United States v. Hasting, 461 U.S. 499 (1983), where the  Court held that courts "may, within limits, formulate procedural rules not specifically required by the Constitution or the  Congress."  Id. at 505.  The Carlisle Court read the decision  in Hasting very narrowly, however, holding that "[w]hatever  the scope of this 'inherent power,' ...  it does not include the  power to develop rules that circumvent or conflict with the  Federal Rules of Criminal Procedure."  Carlisle, 517 U.S. at  426.  In other words, as a general principle, when the text of  a rule is clear, it must be enforced as written.  The Court  allowed that a failure to meet a prescribed time limit might  be excused in "the 'unique circumstances' that the cause of  the failure to meet the Rule's deadline was an erroneous  ruling or assurance by the District Court itself."  Id. at 428.At bottom, however, Carlisle says that "[t]he case law of [the]  Court ... does not establish any 'inherent power' to act in  contravention of applicable Rules."  Id.


9
In the present case, Rule 33 is unambiguous.  The Rule  means what it says:  A court can only extend the time in  which to grant a motion for a new trial if a court fixes such a  time within 7 days of the verdict or finding of guilty.  Rule  45(b) resolves any possible ambiguity by noting that a district  court's authority to extend time is limited "to the extent and  under the conditions stated" in Rule 33.  Fed. R. Crim. P.  45(b).


10
We recognize that a trial court may exercise "long ...unquestioned" "inherent power" in the enforcement of Rules, but such a power may only be exercised when it does not run  afoul of an express and unambiguous Rule to the contrary. Carlisle, 517 U.S. at 426.  The "long ... unquestioned" power  caveat therefore has no application in this case, because Rule  33 is absolutely clear in its terms.


11
The District Court in this case sought to justify its disputed  action by suggesting that it would be fundamentally unfair to  reject Mr. Hall's untimely motion:


12
To penalize the defendant for the Court's delay in granting the motion, which delay resulted from an effort of the Court, sua sponte, to protect the government's right to respond, would be manifestly unjust, if not an unconstitutional violation of the due process clause.


13
Mem. Op. at 4.  We disagree.  Indeed, the defendant does  not even contend that the District Court somehow erred in  failing to respond to the motion for extension of time within  the 7-day period.  This is not surprising, because nothing in  Rule 33 compels a district court to respond to a motion for an  extension of time within the 7-day time limit;  the Rule  merely provides that after the 7-day window has closed, a  district court is without jurisdiction to grant an extension of  time.  Thus, although the trial court's decision to delay its  decision did not violate any law, its decision to grant an  extension of time after the 7-day window had closed necessarily abrogated Rule 33 and was thus impermissible.


14
Furthermore, there was no reason why Mr. Hall could not  have filed a motion for a new trial within Rule 33's 7-day time  limit.  At oral argument, counsel offered no explanation for  this oversight, and we can discern none.


15
Finally, Mr. Hall argues that the District Court effectively  converted a defense objection into a motion for a new trial  when the trial judge addressed the parties before the case  was submitted to the jury.  Following closing argument by  Mr. Hall's attorney, the prosecutor, in rebuttal, warned the  jury not to allow Mr. Hall's attorney to get away with playing  a "race card."  Mem. Op. at 7.  Mr. Hall's attorney objected  and requested the trial judge to instruct the jury to disregard the prosecutor's rebuttal.  The judge, however, said that he  was "not going to get into this.  The jury will sort this out  and I'll consider it after we have a verdict."  Id. at 8.  Mr.  Hall argues that this statement by the judge necessarily  converted the defendant's motion to one for a new trial or  mistrial.  This is a specious claim.  The District Court never  suggested this ground as a basis for the relief afforded Mr.  Hall;  rather, the court granted Mr. Hall's motion for an  extension of time nunc pro tunc.  Furthermore, Mr. Hall's  own actions demonstrate the baselessness of his reading of  the District Court's statements;  if Mr. Hall were so certain  that his pre-verdict motion had been converted to a motion  for a new trial or mistrial, there would have been no need for  him to file a motion for an extension of time in which to file a  motion for a new trial.  The simple truth is that the District  Court acted on an untimely motion for a new trial, something  that it had no authority to do under Rule 33.

III. CONCLUSION

16
For the foregoing reasons, the District Court was without  jurisdiction to grant Mr. Hall's motion for an extension of timenunc pro tunc.  We therefore reverse the judgment of  the District Court.